DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.

This a response to Applicant’s amendment filed on 04 January 2021, wherein: 
Claims 1-3, 5, 7-11, 13, and 14 are amended.
Claims 4 and 6 are original.
Claim 12 is previously presented.
Claims 1-14 are pending.

Specification
The disclosure is objected to because of the following informalities:
The amended sentence “An Action mean behaviors exhibiting language, look (i.e. appearance), gestures, and the like” in lines 18-19 of pg. 1 is unclear.  For instance, it is unclear how “look (i.e. appearance)” is exhibited by a behavior.  This sentence may also be grammatically incorrect, contributing to the lack of clarity.
In amended lines 13-27 of pg. 15, it is unclear how “m” identifies the person 101 and how “I” indicates the type of an element forming the state feature amount.  This is exacerbated by the succeeding sentence reciting multiple instances of “i of ‘a number’”.  This is one example of the plethora of issues throughout the entire specification regarding the disclosure being a literal translation into English from a foreign document and being replete with grammatical and idiomatic errors.  (Bolded for emphasis).
Appropriate correction is required.

The disclosure appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claims 4 and 6 recite the status identifier of (Original).  However, the format of these claims has been amended.  Therefore, the status identifier is incorrect and should recite (Currently Amended).
Appropriate correction is required.
Claims 2-7 and 9-14 are objected to because of the following informalities:  
It is unclear what is included in the preamble of each these claims.  For the purposes of compact prosecution, these claims are construed such that the preamble ends with the term “wherein”.  It is suggested that a colon succeed the term “wherein” if this is Applicant’s intended interpretation.
Claim 12 is further objected to for including the status identifier (Previously Presented) despite including amendments. Therefore, the status identifier is incorrect and should recite (Currently Amended).
Dependent claims 11-14 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product and method which fall under the four statutory categories (STEP 1: YES).
The instant claims recite obtaining a plurality of signals used for calculating a plurality of state values for evaluating an internal state of a target object in a case where the target object performed an action, from the plurality of target objects; calculating a state feature amount made up of the plurality of state values using the plurality of signals; and generating display information on the basis of the state feature amount, the display information for displaying a positional relationship of the internal state of each of the plurality of target objects in an evaluation space for visually illustrating a similarity of the internal state of the each of the plurality of target objects.  The claims further recite storing model management information for managing a model which is information on an evaluation space in which a plurality of coordinate axes are defined, each of the plurality of coordinates axes corresponds to each of the plurality of state values; calculating a state feature amount made up of state values corresponding to a plurality of coordinate axes of a first evaluation space on the basis of the model management information; calculating a distance between the internal state of the each of the plurality of target objects in the first evaluation space; and generating the display information including the distance; or storing model management information for managing a model which is information on an evaluation space in which a plurality of coordinate axes are defined, each of the plurality 
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), at least one computer (claims 1 and 8), an arithmetic unit (claim 1), a storage device (claim 1), and an interface (claim 1) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1 which illustrates the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig.1 which illustrates the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the specification and to the claims, Applicant asserts that the amendments to the specification and to the claims obviate the objections.
Examiner respectfully disagrees.  There are still inconsistencies in formatting of the claims as identified in the objections above.  Furthermore, the minimal amendments submitted fail to obviate how the disclosure and the claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(b), Applicant asserts that the amended claims are not indefinite.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant merely repeats the arguments submitted on 18 September 2020.  For the purposes of compact prosecution, these arguments and the Office’s response are reproduced below. 
Applicant asserts that the claims as a whole are not directed to any alleged abstract idea, but rather to specific systems and methods for evaluating actions that a plurality of target objects perform to achieve communication.

Applicant also asserts that even if the claims could be said to be directed to any alleged abstract idea, the claims as a whole recite additional features such that the claims amount to a practical application of any such alleged abstract idea.  Here Applicant attempts to provide an example that the claims recite a computer configured to “obtain a plurality of signals used for calculating a plurality of state values for evaluating an internal state of a target object in a case where the target object performed the an action, from the plurality of target objects; calculate a state feature amount made up of the plurality of state values using the plurality of signals; and generate display information on the basis of the state feature amount, the display information for displaying a positional relationship of the internal state of each of the plurality of target objects in an evaluation space for visually illustrating a similarity of the internal state of the each of the plurality of target objects.”
Examiner respectfully disagrees.  As a preliminary matter, Applicant’s assertion is contradictory.  Under Step 2A, Prong 2, the claims are analyzed to determine if they amount to a practical application.  If the analysis determines that they do not amount to a practical application of the judicial exception, then the claims are directed to the judicial exception.  They cannot be both directed to a judicial exception and amount to a practical application as Applicant asserts.  Furthermore, merely identifying that a non-descript computer performs the steps of the abstract idea does not indicate that is tied to performing any of the steps of the claimed method, nor does it indicate that the judicial exception is implemented with, or used in, a particular machine or manufacture.  This is evidenced by at least Fig.1 which illustrates the components as non-descript black boxes or stock images. Further evidence is provided by the specification. See, for example, at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed obtaining, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/D.E.L/            Examiner, Art Unit 3715          


/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715